DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8, 10, 19, 21-28 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0118512 (JACKSON hereinafter) in view of US 2009/0293889 (KUMAR hereinafter) in view of US 2005/0147670 (HSU hereinafter) and further in view of US 20050002993 (GOGGIN hereinafter).
Regarding claims 1, 5, 6, 10, 19, 25-28 and 38, JACKSON teaches a dissolvable-chewable tobacco tablet ([0067]-[0070]), comprising a matrix of a solid solution comprising: about 10 to about 60 weight percent tobacco ([0024]); soluble fiber ([0038]), specifically maltodextrin (TABLE 1); about 20 to about 40 weight percent sweetener ([0041]), specifically sugar alcohol such as mannitol or sorbitol ([0039]); an oil, for example partially hydrogenated soybean oil ([0050]); a plasticizer in an amount from 1 weight percent to about 5 weight percent ([0046]); antioxidants ([0050]); and a colorant, specifically titanium dioxide ([0050]).  
With respect to the limitation, “tobacco dispersed in the solid solution such that the tobacco is released from the tablet when the tablet is chewed or dissolved within an oral cavity,” this property is a result of the composition of the tablet. JACKSON teaches the composition claimed. It is therefore inherent that JACKSON meets this limitation since such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
With respect to the glass transition temperature of the solid solution, this property is a result of the composition of the tablet. JACKSON teaches the composition claimed. It is therefore inherent that JACKSON meets this limitation since such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
JACKSON teaches that the tablet has a moisture content of about 5 to about 20 weight percent and that the moisture content may vary depending upon the specific form of the smokeless tobacco product ([0065]), but does not expressly teach that the moisture content is between 0.5 weight percent and 4 weight percent.
KUMAR teaches a dissolvable tobacco tablet ([0004] and [0008]). KUMAR teaches forming a tobacco tablet with a low level of moisture (less than about 5%) ([0094]). It would have been obvious for one of ordinary skill in the art at the time of filing to have made the moisture content of the tablet in JACKSON less than about 5% as taught by KUMAR to optimize disintegration/dissolvability rate. The courts have held that overlapping ranges constitute prima facie obviousness. 
JACKSON does not expressly teach a dense matrix with pockets of oil dispersed throughout the dense matrix. 
KUMAR teaches a dissolvable tobacco tablet ([0004] and [0008]) wherein pockets of oil, or oil domains, are dispersed throughout the dense matrix, or tobacco matrix ([0112]). It would have been obvious for one of ordinary skill in the art at the time of filing to have included pockets of oil dispersed throughout the dense matrix of JACKSON as taught by KUMAR because it provides a pleasant and smooth mouth feel, smoothing dissolution and reducing the spalling of the tobacco matrix and resulting muddy texture ([0115]).
The combined teachings of JACKSON and KUMAR do not expressly teach that the tablet comprises soluble fiber in a range of from 30 weight percent to 40 weight percent.
However, HSU teaches an orally disintegrating tablet for pharmaceuticals (abstract) which contains about 1 percent to about 80 percent starch ([0017] and [0046]-[0047]). HSU teaches that the starch is necessary for rapid oral disintegration ([0045]-[0046]).  It would have been obvious for one of ordinary skill in the art at the time of filing to have substituted the amount of starch in the tablet of the combined teachings of JACKSON and KUMAR with the amount of starch in the tablet of HSU with a reasonable expectation of success and predictable results.
With regards to the limitation, “wherein the soluble fibers and sugar alcohols are not cross-linked” this is a result of the process of making the composition. First, the Examiner notes this is a product-by-process limitation. See MPEP 2113. Second, JACKSON teaches holding the smokeless tobacco composition at an elevated temperature for a predetermined duration of time so as to allow the smokeless tobacco composition to cure and solidify. JACKSON states that curing refers to the solidification process in which moisture loss occurs and chemical and physical changes begin to occur (e.g., cross-linking, etc.) ([0060]). JACKSON further states that the curing times and temperatures of the smokeless tobacco composition can be varied as desired and these variables may affect the final visual appearance of the smokeless tobacco product ([0062]). This establishes the curing times and temperatures as result effective variables which it would have been obvious for one of ordinary skill in the art at the time of the invention to have optimized in order to control the chemical and physical processes, such as cross-linking, that are effected by the temperatures and curing times in the solidification of the 
Modified JACKSON teaches that the plasticizer may be propylene glycol or glycerin or the like, but does not expressly teach that the plasticizer is a medium chain triglyceride.
GOGGIN teaches a tablet for delivering a pharmaceutically active component, including nicotine, wherein suitable plasticizers include medium chain triglycerides, glycerin, propylene glycol and others ([0070]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted a medium chain triglyceride for the propylene glycol or glycerin with a reasonable expectation of success and predictable results.   
Regarding claim 8, JACKSON does not explicitly teach the amounts of the additives, including oils. However, JACKSON teaches that the relative amounts of the various components within the product may vary and are selected so as to provide the desired sensory and performance characteristics to the tobacco product ([0052]). Thus, the amount of additives including oil is established as a result effective variable which it would have been obvious for one of ordinary skill in the art at the time of filing to have optimized. See MPEP 2144.05 II B.  
Regarding claim 21, the shape of the tablet is interpreted to be for purposes of ornamentation only. However, the courts have held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 
However, in the alternative, JACKSON teaches that the product can be provided in any suitable predetermined shape or form ([0070]). Thus, it would have been obvious to one of 
Regarding claim 22, the tablet is part of a sheet structure ([0058]) configured for subdivision into individual tablets ([0061]). 
Regarding claims 23 and 24, the tobacco has an average particle size of about 50 microns or less ([0020]). 
Regarding claims 39 and 40, JACKSON teaches that the solid solution can be syrupy and/or smooth ([0067]), wherein those characteristics meets the limitations of “amorphous and non-porous.”

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of JACKSON, KUMAR, HSU and GOGGIN as applied to claim 1, and further in view of September 3, 2013 Internet Archive of www.fibersol.com/products/fibersol-2/faqs/ (FIBERSOL hereinafter).
Regarding claim 15, the combined teachings of JACKSON, KUMAR, HSU and GOGGIN do not expressly teach that the soluble fiber comprises a digestion-resistant soluble fiber. 
However, FIBERSOL states that “Fibersol®-2 is broadly considered a maltodextrin, meaning it can be used to replace standard maltodextrin in any application, with similar functionality. “  Fibersol®-2 is “a “resistant maltodextrin” or alternatively a “digestion resistant maltodextrin” fully 90+% resistant to digestion by the human digestive system.” It would have been obvious for one of ordinary skill in the art at the time of filing to have substituted the ®-2 and the results of the substitution would have been predictable. 

Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Jackson does not disclose the use of glycerin and propylene glycol as plasticizers, but rather, as humectants, and Goggin also does not disclose the use of medium chain triglycerides, glycerin, and propylene glycol as plasticizers, but rather, as viscosity modifying agents for its core. The Applicant argues that, therefore, the Office Action's proposed modification is not a swap of one plasticizer for another but a swap of a humectant for a viscosity modifying agent. The Examiner respectfully disagrees. The instant specification states plasticizers can soften the final dissolvable-chewable tobacco tablet and thus increase its flexibility and suitable plasticizers include propylene glycol, triacetin, glycerin, vegetable oil, partially hydrogenated oil, triglycerides, triacetin, medium chain triglycerides, and combinations thereof (page 5, lines 9-12). Jackson teaches applying glycerin or propylene glycol to impart desirable flow characteristics in an amount of about 0.5 dry weight percent to about 5 dry weight percent, which falls within the claimed amount ([0046]). Goggin teaches adding medium chain triglycerides, glycerin, propylene glycol, triacetin, and combinations thereof as viscosity modifying agents ([0070]).  Regardless of how they are classified, the components serve to soften and thus increase the flexibility of the composition. 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747